Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ Attorney, Mr. James Napoli, on 11/17/2021.
The application has been amended as follows: 

Claim 8:
The last three lines of claim 8 were amended to read:
pyridyl]oxy]acetate, wherein one of crystalline forms A, B, C, or D is present in at least 90 wt %, and one or more additives customary for the formulation of plant protection agents.
Claim 13:
Claim 13 was amended to read:
A method for combatting undesired plant growth comprising applying to plants, the habitat thereof, or seeds an effective amount of an agent containing ethyl 2-[[3-[[3-chloro-5-fluoro-6-[3-methyl-2,6-dioxo-4-(trifluoromethyl)pyrimidin-1-yl]-2-pyridyl]pxy] acetate, wherein one of crystalline forms A, B, C, or D is present in at least 90 wt %.

Conclusion
Claims 1-8 and 10-13 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HEIDI REESE/Primary Examiner 
Art Unit 1622